



Employment Agreement
This Employment Agreement (this “Agreement”), dated as of April ___, 2016 is
made by and between DENTSPLY SIRONA Inc., a Delaware corporation (the
“Company”), and Christopher T. Clark (“Executive”) (collectively referred to
herein as the “Parties”).
RECITALS
A.
It is the desire of the Company to assure itself of the services of Executive
effective as of February 29, 2016 (the “Effective Date”) and thereafter by
entering into this Agreement.

B.
Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:
1.
Employment.

(a)    General. The Company shall employ Executive and Executive shall remain in
the employ of the Company, for the period and in the position set forth in this
Section 1, and subject to the other terms and conditions herein provided.
(b)    This Agreement shall supersede and replace the Employment Agreement made
as of February 19, 2008 between DENTSPLY International Inc. (“DENTSPLY”) and
Executive, as amended through the date hereof (the “Prior Agreement”), which
shall terminate and no longer be effective as of the Effective Date.
(c)    Employment Term. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on the Effective Date, and shall automatically
renew for twelve (12) month periods unless no later than ninety (90) days prior
to the end of the applicable Term either party gives written notice of
non-renewal (“Notice of Non-Renewal”) to the other in which case Executive’s
employment will terminate at the end of the then-applicable Term, subject to
earlier termination as provided in Section 3. Notwithstanding the foregoing, in
the event that any Notice of Non-Renewal given by the Company indicates that the
Company is willing to continue Executive’s employment under the terms of a new
agreement, then Executive and the Company shall negotiate in good faith
regarding the terms of such new agreement. If Executive and the Company have not
agreed on the terms of a new agreement within 150 days following the date of
such Notice of Non-Renewal (the “Negotiation Term”), then Executive’s employment
shall terminate upon expiration of the Negotiation Term, unless otherwise agreed
by the Company and Executive.
(d)    Position and Duties. Executive shall serve as the President and Chief
Operating Officer of Technologies with such responsibilities, duties and for
activities assigned by the Chief Executive Officer of the Company depending on
the needs and demands of the business and the availability of other personnel,
provided that such services shall generally be similar in level of position and
responsibility as those set forth in this Agreement. Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its Affiliates) and shall
not engage in outside business activities (including serving on outside boards
or committees) without the consent of the Chief Executive Officer, provided that
Executive shall be permitted to (i) manage Executive’s personal, financial and
legal affairs, (ii) participate in trade associations, (iii) serve on the board
of directors of not-for-profit or tax-exempt charitable organizations, and (iv)
with Chief Executive Officer approval, serve on the board of directors or
similar board of for-profit organizations, in each case, subject to compliance
with this Agreement and provided that such activities do not materially
interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder. Executive agrees to observe and comply with the
rules and policies of the Company and its subsidiaries as adopted by the Company
or its Affiliates from time to time, in each case as amended from time to time,
as set forth in writing, and as delivered or made available to Executive (each,
a “Policy”).
(e)    Principal Place of Employment. The Parties agree that Executive's
principal office will be the Company’s headquarters or such other principal
office or offices, as appropriate for the performance of his duties, as mutually
agreed by both parties and determined in consultation with the Chief Executive
Officer. The Parties understand that given the nature of Executive’s duties,
Executive will be required to travel and perform services at locations other
than his principal office from time to time.
2.
Compensation and Related Matters.

(a)    Annual Base Salary. During the Term, Executive shall receive a base
salary at a minimum rate of $655,600 per annum, which shall be paid in
accordance with the customary payroll practices of the Company and shall be
pro-rated for partial years of employment. Such annual base salary shall be
subject to annual review and increase by the Board (such annual base salary, as
it may be increased from time to time, the “Annual Base Salary”).
(b)    Bonus. With respect to each fiscal year of the Company Executive will be
eligible to participate in an annual incentive program established by the Board.
Executive’s annual incentive compensation under such incentive program, (the
“Annual Bonus”) shall be targeted at 85% of his Annual Base Salary (the “Target
Bonus”), and shall include the full year period commencing on January 1, 2016,
with the expectation that the bonus will scale upward and downward based on
actual performance, as determined by the Board, such that the actual Annual
Bonus payable to Executive may be greater than, equal to or less than the Target
Bonus. The Annual Bonus shall be based upon the achievement of Company and/or
individual performance metrics as established by the Board. The Annual Bonus for
a fiscal year will be paid no later than the fifteenth day of the third month
following the end of such fiscal year.
(c)    Long-Term Incentive. Prior to the first anniversary of the Effective
Date, the Company will adopt a broad-based equity compensation plan and will
grant Executive equity incentive awards (or other long-term incentive
compensation). The grant date fair value, type of award and specific terms and
conditions of such awards will be determined by the compensation committee of
the Board, but shall be commensurate with Executive’s position and the terms
shall be consistent with the terms applicable to similarly situated officers.
(d)    Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements generally available from time
to time to other similarly situated senior executives of the Company in the
jurisdiction of Executive’s principal office location.
(e)    Paid Time Off. During the Term, Executive shall be entitled to at least
twenty five (25) days, on an annualized basis, of paid personal leave in
accordance with the Company’s Policies. Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Executive.
(f)    Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.
3.
Termination.

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:
(a)    Circumstances.
(i)    Death. Executive’s employment hereunder shall terminate upon Executive’s
death.
(ii)    Disability. If Executive has incurred a Disability, as defined below,
the Company may terminate Executive’s employment.
(iii)    Termination for Cause. The Company may terminate Executive’s employment
for Cause, as defined below.
(iv)    Termination without Cause. The Company may terminate Executive’s
employment without Cause.
(v)    Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.
(vi)    Resignation from the Company without Good Reason. Executive may resign
Executive’s employment with the Company without Good Reason.
(b)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive pursuant to paragraph (a)(vi),
shall be at least ninety (90) days following the date of such notice (a “Notice
of Termination”); provided, however, that in the event that Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
change the Date of Termination to any date that occurs following the date of
Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination. A Notice of Termination submitted by
the Company may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion. In the event of a dispute over Cause or Good Reason, either
Party may introduce newly discovered or newly arising evidence in support of or
in opposition to its Cause or his Good Reason.
(c)    Company Obligations upon Termination Not in Connection with Change in
Control. Upon termination of Executive’s employment pursuant to any of the
circumstances listed in Section 3(a), Executive (or Executive’s estate) shall be
entitled to receive the sum of: (i) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, but not yet paid to Executive;
(ii) any paid time off that has been accrued but unused in accordance with the
Company’s Policies; (iii) any reimbursements owed to Executive pursuant to
Section 2(f); (iv) any amount accrued and arising from Executive’s participation
in, or benefits accrued under any employee benefit plans, programs or
arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements; and (v)
except in the case of a termination of Executive’s employment for Cause pursuant
to Section 3(a)(iii), any earned but unpaid Annual Bonus for the prior fiscal
year. Except as otherwise expressly required by law (e.g., COBRA (as defined
below)) or as specifically provided herein, or in any other plan or arrangement
maintained by the Company, all of Executive’s rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive’s employment hereunder. In the event that
Executive’s employment is terminated by the Company for any reason, Executive’s
sole and exclusive remedy shall be to receive the payments and benefits
described in this Section 3(c) or Section 4, or in any other plan or arrangement
maintained by the Company, as applicable.
(d)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.
4.
Severance Payments.

(a)    Termination for Cause, or Resignation without Good Reason. If Executive’s
employment shall terminate pursuant to Section 3(a)(iii) for Cause, or pursuant
to Section 3(a)(vi) for Executive’s resignation from the Company without Good
Reason, then Executive shall not be entitled to any severance payments or
benefits, except as provided in Section 3(c).
(b)    Termination without Cause, Resignation for Good Reason or Expiration of
Term. If Executive’s employment terminates without Cause pursuant to Section
3(a)(iv), Executive resigns for Good Reason pursuant to Section 3(a)(v), or
Executive’s employment terminates upon expiration of the Term or Negotiation
Term by reason of the Company providing the Notice of Non-Renewal then, subject
to Executive signing on or before the 50th day following Executive’s Separation
from Service (as defined below), and not revoking, a release of claims in
customary and equitable form (the “Release”), and Executive’s continued
compliance with Sections 5 and 6, Executive shall receive, in addition to
payments and benefits set forth in Section 3(c), the following benefits:
(i)    Company shall pay to Executive, an amount equal to two (2) times the sum
of (A) the Annual Base Salary plus (B) the Target Bonus, payable over
twenty-four months immediately following the Release’s effective date in equal
installments in accordance with the Company’s regular payroll practice following
the Date of Termination, until the earlier of (A) twenty-four (24) months after
the Release’s effective date or (B) the date the Executive first violates any of
the restrictive covenants set forth in Sections 5 and 6 or the provisions of
Section 7;
(ii)    Company shall pay to Executive an amount equal to the Annual Bonus,
determined based on the actual performance of the Company for the full fiscal
year in which Executive’s employment terminates, prorated for the number of days
of employment completed during the fiscal year in which the Date of Termination
occurs, payable in a lump sum cash amount at the time it would otherwise have
been paid had the Executive remained employed for the entire fiscal year in
accordance with section 2(b);
(iii)    Executive’s equity awards which are outstanding on the Date of
Termination shall (x) remain outstanding, (y) continue to vest notwithstanding
Executive’s termination of employment for a period of twenty-four (24) months
following the Date of Termination, and (z) remain exercisable until the earlier
of ninety (90) days following the twenty-four (24) month anniversary after the
Date of Termination or the date such equity award would have expired had
Executive remained in continuous employment;
(iv)    Company shall pay to Executive in a cash lump sum an amount equal to the
amount of the premiums Executive would have been required to pay to continue
Executive’s and Executive’s covered dependents’ medical, dental and vision
coverage in effect on the Date of Termination under the Company’s group
healthcare plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) for twenty-four (24) months following the Date of
Termination, which amount shall be based on the premium for the first month of
COBRA coverage and shall be paid regardless of whether or not Executive elects
COBRA continuation coverage;
(v)    Subject to continued payment by Executive of any applicable cost owed by
him under the applicable plan, for the twenty-four (24) months following the
Date of Termination continuation of life and accidental death and dismemberment
benefits substantially similar to those provided to Executive and (as applicable
and including the benefits listed under Section 2(d)) his dependents immediately
prior to the date of termination or, as applicable and if more favorable to
Executive, those provided in respect of Executive immediately prior to the first
occurrence of an event or circumstance constituting Good Reason (in each case,
however, subject to any amendments to such arrangements from time to time that
are generally applicable to senior executives of the Company), at no greater
cost to Executive than the cost to Executive immediately prior to such date or
occurrence; and
(vi)    For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
pension plan (within the meaning of Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended) maintained by the Company or its
Affiliates (“Pension Plan”), and except to the extent it would result in a
duplication of benefits under the following sentence, Executive shall be treated
as if he had accumulated (after the date of termination) twenty-four (24)
additional months of service credit thereunder and had been credited during such
period with his compensation as in effect immediately before termination (or, if
greater and as applicable, immediately prior to the first occurrence of an event
or circumstance constituting Good Reason). In addition to the benefits to which
Executive is entitled under any defined contribution Pension Plan, the Company
shall pay Executive a lump sum amount, in cash, equal to the sum of (A) the
amount that would have been contributed thereto or credited thereunder by the
Company on Executive’s behalf during the twenty-four (24) months following his
termination (but not including as amounts that would have been contributed or
credited an amount equal to the amount of any reduction in base salary, bonus or
other compensation that would have occurred in connection with such contribution
or credit), determined (x) as if Executive made or received the maximum
permissible contributions thereto or credits thereunder during such period, and
(y) as if Executive earned compensation during such period at the rate in effect
immediately before termination (or, if greater and as applicable, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason), and (B) the excess, if any, of (x) Executive’s account balance under
the Pension Plan as of the date of termination over (y) the portion of such
account balance that is nonforfeitable under the terms of the Pension Plan.
Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(b)(iv) and
(vi), shall be paid sixty (60) days after Executive’s Date of Termination.
(c)    Termination in Connection With a Change in Control. In the event that
Executive’s employment terminates without Cause pursuant to Section 3(a)(iv) or
Executive resigns for Good Reason pursuant to Section 3(a)(v) within twenty-four
(24) months following a Change in Control, subject to Executive signing on or
before the 50th day following Executive’s Separation from Service, and not
revoking, the Release and Executive’s continued compliance with Sections 5 and
6, in lieu of any amounts payable under Section 4(b), then Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), the
following benefits:
(i)    Company shall pay to Executive, an amount equal to two and one-half (2 ½)
times the sum of (A) the Annual Base Salary plus (B) the Target Bonus, payable
in a lump sum (provided that payments shall be made in installments on the
Schedule described in Section 4(b)(i) if the Change in Control does not
constitute a “change in control event” described in Treasury Regulation Section
1.409A-3(i)(5));
(ii)    Company shall pay to Executive an amount equal to the Annual Bonus,
determined based on the actual performance of the Company for the full fiscal
year in which Executive’s employment terminates, prorated for the number of days
of employment completed during the fiscal year in which the Date of Termination
occurs, payable in a lump sum cash amount at the time it would otherwise have
been paid had the Executive remained employed for the entire fiscal year in
accordance with Section 2(b);
(iii)    Company shall pay to Executive an amount equal to the amount of the
premiums Executive would have been required to pay to continue Executive’s and
Executive’s covered dependents’ medical, dental and vision coverage in effect on
the Date of Termination under the Company’s group healthcare plans pursuant to
COBRA for twenty-four (24) months following the Date of Termination, which
amount shall be based on the premium for the first month of COBRA coverage and
shall be paid regardless of whether or not Executive elects COBRA continuation
coverage;
(iv)    Subject to continued payment by Executive of any applicable cost owed by
him under the applicable plan, for the twenty-four (24) months following the
Date of Termination continuation of life and accidental death and dismemberment
benefits substantially similar to those provided to Executive and (as applicable
and benefits listed under Section 2(d)) his dependents immediately prior to the
date of termination or, as applicable and if more favorable to Executive, those
provided in respect of Executive immediately prior to the first occurrence of an
event or circumstance constituting Good Reason (in each case, however, subject
to any amendments to such arrangements from time to time that are generally
applicable to senior executives of the Company), at no greater cost to Executive
than the cost to Executive immediately prior to such date or occurrence; and
(v)    For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
Pension Plan, and except to the extent it would result in a duplication of
benefits under the following sentence, Executive shall be treated as if he had
accumulated (after the date of termination) thirty (30) months of service credit
thereunder and had been credited during such period with his compensation as in
effect immediately before termination (or, if greater and as applicable,
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason). In addition to the benefits to which Executive is
entitled under any defined contribution Pension Plan, the Company shall pay
Executive a lump sum amount, in cash, equal to the sum of (A) the amount that
would have been contributed thereto or credited thereunder by the Company on
Executive’s behalf during the thirty (30) months following his termination (but
not including as amounts that would have been contributed or credited an amount
equal to the amount of any reduction in base salary, bonus or other compensation
that would have occurred in connection with such contribution or credit),
determined (x) as if Executive made or received the maximum permissible
contributions thereto or credits thereunder during such period, and (y) as if
Executive earned compensation during such period at the rate in effect
immediately before termination (or, if greater and as applicable, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason), and (B) the excess, if any, of (x) Executive’s account balance under
the Pension Plan as of the date of termination over (y) the portion of such
account balance that is nonforfeitable under the terms of the Pension Plan.
Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(c)(i), (iii),
and (v), shall be paid sixty (60) days after Executive’s Date of Termination.
(d)    Termination Upon Death. If Executive’s employment shall terminate as a
result of Executive’s death pursuant to Section 3(a)(i), the Executive’s estate
or beneficiary shall be entitled to receive in addition to payments and benefits
set forth in Section 3(c) subject to signing on or before the 50th day following
Executive’s death, and not revoking, the Release:
(i)    a lump sum payment equal to Executive’s Annual Base Salary as in effect
on the date of death;
(ii)    an amount equal to the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, prorated for the number of days of employment completed
during the fiscal year in which the Date of Termination occurs, payable in a
lump sum cash amount at the time it would otherwise have been paid had the
Executive remained employed for the entire fiscal year in accordance with
section 2(b); and
(iii)    Executive’s equity awards shall vest in full at the Date of
Termination, with any performance based awards vesting at the greater of target
or actual performance through the Date of Termination.
Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(d)(i), shall be
paid sixty (60) days after Executive’s Date of Termination.
(e)    Termination Upon Disability. If Executive’s employment shall terminate as
a result of or Disability pursuant to Section 3(a)(ii), Executive shall be
entitled to receive in addition to the payments and benefits set forth in
Section 3(c), subject to signing on or before the 50th day following his Date of
Termination, and not revoking, the Release:
(i)    an amount equal to the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, prorated for the number of days of employment completed
during the fiscal year in which the Date of Termination occurs, payable in a
lump sum cash amount at the time it would otherwise have been paid had the
Executive remained employed for the entire fiscal year in accordance with
section 2(b); and
(ii)    Executive’s equity awards vest in full at the Date of Termination, with
any performance based awards vesting at the greater of target or actual
performance through the Date of Termination.
(f)    Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 11 and Section 13(i) will survive the
termination of Executive’s employment and the expiration or termination of the
Term.
(g)    No Mitigation; Payment to Surviving Spouse. Notwithstanding anything to
the contrary in this Agreement, Executive shall not be required to seek other
employment or otherwise mitigate any damages resulting from any termination of
employment. In the event of Executive’s death prior to payment of all
compensation and benefits due to Executive under Section 3(c) or Section 4 of
this Agreement, any remaining compensation and benefits shall be paid to his
spouse, if any, or if none as required by laws of succession or intestacy.
5.
Covenants. Executive acknowledges that Executive has been provided with
Confidential Information (as defined below) and, during the Term, the Company
from time to time will provide Executive with access to Confidential
Information. Ancillary to the rights provided to Executive as set forth in this
Agreement and the Company’s provision of Confidential Information, and
Executive’s agreements regarding the use of same, in order to protect the value
of any Confidential Information, the Company and Executive agree to the
following provisions, for which Executive agrees he received adequate
consideration and which Executive acknowledges are reasonable and necessary to
protect the legitimate interests of the Company and represent a fair balance of
the Company’s rights to protect its business and Executive’s right to pursue
employment:

(a)    Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with, or manage,
provide services to or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in any business
which competes with any portion of the Business (as defined below) of the
Company anywhere in the world. Nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding equity interest in
any entity that is publicly traded, so long as Executive has no active
participation in the business of such entity.
(b)    Executive shall not, at any time during the Restriction Period, directly
or indirectly, engage or prepare to engage in any of the following activities:
(i) solicit, divert or take away any customers, clients, or business acquisition
or other business opportunity of the Company, (ii) contact or solicit, with
respect to hiring, or knowingly hire any employee of the Company or any person
employed by the Company at any time during the 12-month period immediately
preceding the Date of Termination, (iii) induce or otherwise counsel, advise or
encourage any employee of the Company to leave the employment of the Company, or
(iv) induce any distributor, representative or agent of the Company to terminate
or modify its relationship with the Company.
(c)    In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(d)    As used in this Section 5, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company and shall include (a)
designing, developing, distributing, marketing or manufacturing dental products
or (b) any other process, system, product or service marketed, sold or under
development by the Company at any time during Executive’s employment with the
Company; and (iii) the term “Restriction Period” shall mean the period beginning
on the Effective Date and ending twenty-four (24) months following the Date of
Termination for any reason.
(e)    Executive agrees, during the Term and following the Date of Termination,
to refrain from Disparaging (as defined below) the Company and its Affiliates,
including any of its services, technologies, products, processes or practices,
or any of its directors, officers, agents, representatives or stockholders,
either orally or in writing. The Company agrees, on its behalf and on behalf of
its Officers and Directors, to refrain from Disparaging Executive. Nothing in
this paragraph shall preclude Executive or the Company (as applicable) from
making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce Executive's
or the Company’s rights under this Agreement. For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements, whether written or
oral, that impugn or are reasonably likely to impugn the character, integrity,
reputation or abilities of the entities, persons, services, products,
technologies, processes or practices listed in this Section 5(e).
(f)    Executive agrees that during the Restriction Period, Executive will
cooperate fully with the Company in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed.
(g)    Notwithstanding anything to the contrary contained in this Agreement, if
and to the extent requested by the Company during the period commencing on the
Date of Termination and ending at the end of the Restriction Period, Executive
agrees to provide to the Company up to five (5) hours of consulting services per
month, on an “as needed” basis at times and in a manner that is mutually
convenient. Executive shall not receive any additional compensation for the
provision of these consulting services if he is receiving the severance benefits
otherwise payable pursuant to Section 4 in connection with Executive’s services
rendered during the Term. If Executive is not receiving severance, the Company
and Executive shall agree on a mutually acceptable fee arrangement.
6.
Nondisclosure of Proprietary Information.

(a)    Except in connection with the faithful performance of Executive’s duties
hereunder or pursuant to Section 6(c) and (e), Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for Executive’s benefit or the benefit
of any person, firm, corporation or other entity (other than the Company) any
confidential or proprietary information or trade secrets of or relating to the
Company (including, without limitation, business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible, intangible or electronic form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public or general industry knowledge prior to the date Executive
proposes to disclose or use such information, provided, that such publishing or
public availability or knowledge of the Confidential Information shall not have
resulted from Executive directly or indirectly breaching Executive’s obligations
under this Section 6(a) or any other similar provision by which Executive is
bound, or from any third-party breaching a provision similar to that found under
this Section 6(a). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.
(b)    Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property (in whatever
form) concerning the Company’s customers, business plans, marketing strategies,
products, property, processes or Confidential Information.
(c)    Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process, in each case to the extent permitted by applicable laws or rules.
(d)    As used in this Section 6 and Section 7, the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries.
(e)    Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c) above), (ii) disclosing information and
documents to Executive’s attorney, financial or tax adviser for the purpose of
securing legal, financial or tax advice, (iii) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer of Executive, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, except where
such correspondence, contracts and documents contain Confidential Information.
7.
Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Executive may discover, invent or originate during the Term, either alone
or with others and whether or not during working hours or by the use of the
facilities of the Company (“Inventions”), shall be the exclusive property of the
Company. Executive shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem reasonably necessary to protect or perfect its rights therein,
and shall assist the Company, upon reasonable request and at the Company’s
expense, in obtaining, defending and enforcing the Company’s rights therein.
Executive hereby appoints the Company as Executive’s attorney-in-fact to execute
on Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.
During the Restriction Period, Executive shall assist Company and its nominee,
at any time, in the protection of Company’s (or its Affiliates’) worldwide
right, title and interest in and to Inventions and the execution of all formal
assignment documents requested by Company or its nominee and the execution of
all lawful oaths and applications for patents and registration of copyright in
the United States and foreign countries.
8.
Injunctive Relief.

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5- 6 or 7 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5- 6 or 7, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.
9.
Maximum Payment Limit. If any payment or benefit due under this Agreement,
together with all other payments and benefits that Executive receives or is
entitled to receive from the Company or any of its subsidiaries, Affiliates or
related entities, would (if paid or provided) constitute an excess parachute
payment for purposes of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), the amounts otherwise payable and benefits otherwise due
under this Agreement will either (i) be delivered in full, or (ii) be limited to
the minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state or
local income and employment taxes and the excise tax imposed under Section 4999
of the Code, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be subject to the excise tax imposed under Section 4999 of the
Code. In the event that the payments and/or benefits are to be reduced pursuant
to this Section 9, such payments and benefits shall be reduced such that the
reduction of cash compensation to be provided to the Executive as a result of
this Section 9 is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. All determinations required to be made under this Section 9
shall be made by the Company’s independent public accounting firm, or by another
advisor mutually agreed to by the parties, which shall provide detailed
supporting calculations both to the Company and Executive within fifteen (15)
business days of the receipt of notice from Executive that there has been a
payment or benefit subject to this Section 9, or such earlier time as is
requested by the Company.

10.
Clawback Provisions.

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any Policy, law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such Policy,
law, government regulation or stock exchange listing requirement.
11.
Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to a
United States subsidiary of the Company that is the main operating company of
the Company (or the principal employer of employees of the Company and its
subsidiaries) in the United States or to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise), and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. This Agreement shall be binding
upon and inure to the benefit of the Company, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
any applicable Company benefit plans or arrangements, to select and change a
beneficiary or beneficiaries to receive compensation hereunder following
Executive’s death by giving written notice thereof to the Company.
12.
Certain Definitions.

(a)    Affiliate. “Affiliate” shall mean a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Person specified.
(b)    Beneficial Owner. “Beneficial Owner” shall have the meaning defined in
Rule 13d-3 under the Exchange Act.
(c)    Cause. The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:
(i)    a majority, plus at least one, of the members of the Company’s Board of
Directors, excluding Executive, determining that (a) Executive has committed an
act of fraud against the Company, or (b) Executive has committed an act of
malfeasance, recklessness or gross negligence against the Company that is
materially injurious to the Company or its customers; or
(ii)    a majority, plus at least one, of the members of the Company’s Board of
Directors, excluding Executive, determining that Executive materially breaching
the terms of this Agreement; or
(iii)    Executive’s indictment for, or conviction of, or pleading no contest
to, a felony or a crime involving Executive’s moral turpitude.
Notwithstanding the foregoing, clauses (i) - (iii) shall not constitute “Cause”
unless and until the Company has: (x) provided Executive, within 60 days of any
Company director’s knowledge of the occurrence of the facts and circumstances
underlying such Cause event, written notice stating with specificity the
applicable facts and circumstances underlying such finding of Cause; and (y)
provided Executive with an opportunity to cure the same (if curable) within 30
days after the receipt of such notice.
(d)    Change in Control. “Change in Control” shall mean an event set forth in
any one of the following paragraphs shall have occurred following the Effective
Date:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities ac-quired directly from the Company or its
Affiliates) representing 30% or more of the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (2) of
paragraph (iii) below; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(iii)    there is consummated a merger or consolidation of the Company (or any
direct or indirect parent or subsidiary of the Company) with any other company,
other than (1) a merger or consolidation which would result in the Beneficial
Owners of the voting securities of the Company outstanding immediately prior
thereto continuing to own, in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, more than 50% of the combined voting power of the
voting securities of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof outstanding
immediately after such merger or consolidation, (2) a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof, or (3) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s, a surviving entity’s
or, if the Company or the entity surviving such merger or consolidation is then
a subsidiary, the ultimate parent’s then outstanding securities; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the entity to which such assets are sold or disposed
or any parent thereof.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
(e)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death;
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) - (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.
(f)    Disability. “Disability” shall mean, at any time the Company or any of
its affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan. At any time the Company does not sponsor a
long-term disability plan for its employees, Disability shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s position hereunder for a total of three months during
any twelve-month period as a result of incapacity due to mental or physical
illness as determined by a physician selected by the Company (or its insurers).
Any unreasonable refusal by Executive to submit to a medical examination for the
purpose of determining Disability within a reasonable period following a written
request by the Company (or its insurers) shall be deemed to constitute
conclusive evidence of Executive’s Disability.
(g)    Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.
(h)    Good Reason. “Good Reason” shall mean:
(i)    the Company reduces the Executive’s Annual Base Salary or Target Bonus
percentage, other than any reduction which is insignificant or is implemented as
part of a formal austerity program approved by the Board and applicable to all
other senior executive officers of the Company, provided such reduction does not
reduce Executive’s Annual Base Salary or Target Bonus by a percentage greater
than the average reduction in compensation of all other senior executive
officers of the Company, or a significant reduction in Executive’s other
compensation, including long-term incentive compensation, and benefits has
occurred below its current amount at the time of this agreement;
(ii)    a material, adverse change in Executive’s responsibilities, authority or
duties (including as a result of the assignment of duties materially
inconsistent with Executive’s position), or the inability to agree on a place of
employment
(iii)    the Company breaches a material obligation to Executive under the terms
of this Agreement; and
(iv)    the Company delivering to Executive a Notice of Non-Renewal which does
not include a request to negotiate a new agreement during the Negotiation Term;
However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Executive provides the Company with written objection to the event
or condition within ninety (90) days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within thirty
(30) days of receiving that written objection, and (z) the Executive resigns his
employment within thirty (30) days following the expiration of that cure period.
(i)    Person. “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their owner-ship of Common Shares of the
Company.
13.
Miscellaneous Provisions.

(a)    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of State of New York without reference to the
principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States.
(b)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(c)    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:
(i)
If to the Company, to the attention of the General Counsel at its headquarters,



(ii)    If to Executive, at the last address that the Company has in its
personnel records for Executive, or
(iii)    At any other address as any Party shall have specified by notice in
writing to the other Party.
(d)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.
(e)    Entire Agreement. The terms of this Agreement are intended by the Parties
to be the final expression of their agreement with respect to the subject matter
hereof and supersede all prior understandings and agreements, whether written or
oral (including, without limitation, the Prior Agreement). The Parties further
intend that this Agreement shall constitute the complete and exclusive statement
of their terms and that no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement.
(f)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive). By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder preclude any other or further exercise of any other
right, remedy, or power provided herein or by law or in equity.
(g)    Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (i) the plural
includes the singular and the singular includes the plural; (ii) “and” and “or”
are each used both conjunctively and disjunctively; (iii) “any,” “all,” “each,”
or “every” means “any and all,” and “each and every”; (iv) “includes” and
“including” are each “without limitation”; (v) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (vi)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.
(h)    Arbitration. If any dispute or controversy arises under or in connection
with this Agreement, is not resolved within a commercially reasonable time not
to exceed sixty (60) days, then such dispute or controversy shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator at a
location mutually agreed between the Company and Executive within the state of
the Company’s headquarters at such time in accordance with the Employment
Arbitration Rules & Procedures of JAMS (“JAMS”) then in effect, in accordance
with this Section 13(h), except as otherwise prohibited by any nonwaivable
provision of applicable law or regulation. The parties hereby agree that the
arbitrator shall construe, interpret and enforce this Agreement in accordance
with its express terms, and otherwise in accordance with the governing law as
set forth in Section 13(a). Judgment may be entered on the arbitration award in
any court having jurisdiction, provided, however, that either Party shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
this Agreement and Executive hereby consents that such restraining order or
injunction may be granted without requiring the other Party to post a bond.
Unless the parties otherwise agree, only individuals who are on the JAMS
register of arbitrators shall be selected as an arbitrator. Additionally, except
upon showing of cause each party shall have the right to propound no more than
10 special interrogatories and requests for admission, and to take the
deposition of one individual and any expert witness designated by the other
party. Within 20 days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law. It is
mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and enforceable by any court of competent jurisdiction. In the
event action is brought pursuant to this Section 13(h), the arbitrator shall
have authority to award fees and costs to the prevailing party, in accordance
with applicable law. If in the opinion of the arbitrator there is no prevailing
party, then each party shall pay its own attorney’s fees and expenses. Both
Executive and the Company expressly waive their right to a jury trial. Nothing
in this subsection shall be construed as precluding the bringing of an action
for injunctive relief or specific performance as provided in this Agreement.
This dispute resolution process and any arbitration hereunder shall be
confidential and neither any Party nor the arbitrator shall disclose the
existence, contents or results of such process without the prior written consent
of all Parties, except where necessary or compelled in a Court to enforce this
arbitration provision or an award from such arbitration or otherwise in a legal
proceeding. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute over intellectual property rights by
Court action instead of arbitration. The Company may also enjoin by Court action
any breach of Sections 5-6 or 7 as permitted by Section 8.
(i)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(j)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold or by its
Policies it customarily withholds. The Company shall be entitled to rely on an
opinion of counsel if any questions as to the amount or requirement of
withholding shall arise.
(k)    Section 409A.
(i)    General. The intent of the Parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
(ii)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Sections 4(b)-(e) shall not be paid, or, in the case of installments, shall not
commence payment, until the sixtieth (60th) day following Executive’s Separation
from Service (the “First Payment Date”). Any lump sum payment or installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and any remaining
installment payments shall be made as provided in this Agreement.
(iii)    Specified Employee. Notwithstanding anything in this Agreement to or
any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, any payment of compensation or benefits to which Executive is entitled
under this Agreement or any other compensatory plan or agreement that is
considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from Service shall be delayed to the extent
required in order to avoid a prohibited distribution under Section 409A until
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein.
(iv)    Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.
(v)    Tax Gross Up Payments. Any tax gross-up payments to which Executive is
entitled hereunder shall be paid to Executive no later than December 31 of the
year next following the year which Executive remits the related tax payments to
the applicable tax authorities, including the amount of additional taxes imposed
upon Executive due to the Company’s reimbursement of the taxes on the
compensation subject to the tax gross up.
(vi)    Installments. Executive’s right to receive any installment payments
under this Agreement, including without limitation any continuation salary
payments that are payable on Company payroll dates, shall be treated as a right
to receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.
14.
Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.
[Signature Page Follows]


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.            


DENTSPLY SIRONA Inc.


By:     ________________________
Jeffrey T. Slovin
Chief Executive Officer








EXECUTIVE


By:     ________________________
Christopher T. Clark





